Citation Nr: 1604394	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of excision of a cyst of the parotid area, left cheek, claimed as a left jaw injury with residual scar.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1979.  This matter comes before the Board of Veterans' Appeals on appeal from a June 2010 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  July 2012 and June 2014 decisions by a Veterans Law Judge other than the undersigned remanded the case for additional development.  The case is now assigned to the undersigned.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's residuals of a left jaw surgery is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for residuals of excision of a cyst of the parotid area, left cheek, is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303; 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  An October 2009 letter provided notice to the Veteran of the information needed to substantiate and complete his claims of service connection for the residuals of his jaw injury, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in an October 2014 supplemental statement of the case (SSOC).
Regarding the duty to assist, the Board notes that the Veteran's service treatment records (STRs) have been determined to be unavailable.  In a March 2010 Formal Finding, the RO determined that all efforts to obtain the needed information have been exhausted and further attempts would be futile.  

The Veteran's available pertinent post-service treatment records have been secured.  All of the relevant development requests by the Board's July 2012 and June 2014 remands have been complied with.  In the July 2012 remand, the RO was asked to secure all treatment records pertaining to the Veteran from the Hospital of Saint Raphael, New Haven, Connecticut, specifically including any records of his 1990 left jaw surgery, and to secure all VA medical records from West Haven VA Medical Center (VAMC) since 1979.  The RO sought the records from the Hospital of Saint Raphael, but only records of the bill for an unspecified procedure existed.  In his September 2009 claim, the Veteran acknowledged that "no report exists" for his 1990 procedure except for a copy of the bill.  

In the June 2014 remand, the Board found it was unclear if the RO compiled with the request to secure all VA medical records from West Haven VA because the claims file did not contain any formal memorialization of the request.  The Board asked the RO again to secure the records from West Haven VAMC, to notify the Veteran of the efforts made and allow him the opportunity to provide such records.  The RO provided for the record a copy of the August 2010 response from West Haven VAMC that found that there were no records for June 1979 to 1999, and the Veteran was notified and provided the opportunity to provide the records in the October 2014 supplemental statement of the case (SSOC).  

The Veteran underwent VA examinations in July 2013 and September 2014.  In the June 2014 remand, the Board found the July 2013 examination to be inadequate as the examiner did not comment on the Veteran's lay statements and ask the RO to obtain a new examination for the Veteran, specifically commenting on his lay statements.  The September 2014 examination is adequate for rating purposes because the examiner reviewed the Veteran's claims file, considered the Veteran's lay statements, and provided reasoning for her opinions.  Therefore, the Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. 3.159(c) (4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active wartime and peacetime military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
	
The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The record clearly demonstrates the presence of a scar on the Veteran's left cheek.  
The Veteran contends that he bit the inside of his left cheek during a 1979 jeep accident while in service.  He claims that after he left service a growth at the point of the bite had increased in size.  The Veteran reported he sought treatment at the West Haven VAMC in 1979 and was told that a growth at the point of the bite had increased in size, was surrounding a nerve, and would require an exterior surgical procedure that would leave a scar on his face.  However, the only VA treatment record from 1979 until 2000 is a July 1990 heart examination that does not mention any facial surgical procedures.

The Veteran applied for medical benefits in March 1980 seeking psychiatric treatment and complained of depression, trouble sleeping, and frustration after service, but did not mention that he had a growth in his cheek. 

In a July 2010 statement, the Veteran contends that a large growth that developed at the point of the bite was caused by the bite from the car accident.  He says he had the growth surgically removed at the Hospital of Saint Raphael in 1990, and the surgery left him with a scar on his left cheek.  There are no medical records of the procedure in 1990, only a bill from an unspecified ENT surgical procedure in February 1990.  A July 2007 Hospital of Saint Raphael treatment record appears to note he had a benign growth on the parotid in the 1980's.  VA treatment records also mention past surgical history of a "tumor excised from parotid area, left cheek, 1986," but there are no records of the surgery.

On July 2013 examination, the VA examiner diagnosed a scar on the Veteran's head, face, or neck and an injury to trigeminal nerve, V3 division, mild sensory loss.  The examiner opined that his "current conditions are less likely as not related to military service" because there was "insufficient objective information available currently to link the 1990 procedure to military service."  The examiner noted that there were no service medical records in the file; there was no mention of a jaw injury or cyst on the Veteran's March 1980 application for medical benefits; there were no medical records from 1980 until 1990; that records from the Hospital of St. Raphael included only a February 1990 billing statement for a surgical ENT procedure without any medical records documenting the nature of the procedure; and that VA treatment records documenting a past surgical history of "tumor excised from parotid area left cheek 1986" begin in 2000.

After the July 2013 examination was found to be inadequate, the September 2014 VA examination diagnosed a scar on the Veteran's head, face, or neck.  The examiner opined that it is less likely as not that the Veteran's residuals of excision of a cyst of the parotid, left check, was caused by, or was initially manifested during the Veteran's active service.  The examiner noted the same unavailable documentation as the July 2013 examination and that due to this lack of documentation there was no evidence to verify the Veteran's statement that his current residuals of excision of a cyst of the parotid area was caused or aggravated by the Veteran biting his left inner cheek during a jeep accident in service or confirm his statement that he presented for a VA examination in 1979 and was told that his left cheek growth was due to this bite.  The examiner noted that despite the fact that the Veteran reports that by 1979 the growth had increased in size causing his cheek to be swollen and numb, when he applied for medical benefits in March 1980, he did not mention the issue "which, per his current report, seemed serious."

While the Veteran is competent to report lay observable events, treatment, and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Attributing a growth on the Veteran's left cheek to a bite sustained in service is a complex medical question that is not within the competency of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the evidence of record does not support a finding of service connection for residuals of excision of a cyst of the parotid area, left cheek.  The medical evidence of record does not relate the Veteran's current scar of the left cheek to service.  The VA September 2014 opinion is based on accurate factual foundation and supported by sound reasoning.  The examiner diagnosed a scar on the Veteran's head, face, or neck, but opined his scar was not related to service based on a lack of evidence of a nexus between an injury in service and the growth from his cheek, the removal of which resulted in a scar.  Accordingly, the opinion is highly probative.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no medical opinion to the contrary.  

In absence of any persuasive and probative evidence that the Veteran's facial scar is etiologically related to active service, service connection is not warranted and the claim must be denied.


ORDER

Entitlement to service connection for residuals of excision of a cyst of the parotid area, left cheek is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


